DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pingani et al. (U.S. 2013/0319168) in view of Piehl et al. (U.S. 2005/0127314).
Regarding claim 1, Pingani discloses an electrohydraulic valve system, comprising: a valve body (13, 43, 45) forming a bore and a fluid channel (see paragraph 0025); a valve spool (14, 20, 23) disposed within the bore (see Figure 1; see paragraph 0025); a first actuator (17) positioned with respect to the valve spool (14, 20, 23) to move the valve spool (14, 20, 23) axially within the bore between a first position and a second position (see paragraphs 0025 and 0026); a spring (26a) disposed within the bore, 
Further regarding the limitation “for controlling a braking system of a work machine”, this limitation is being regarded as intended use. Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Furthermore, the limitation has not been given patentable weight because a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Pingani fails to disclose a first armature positioned with respect to the valve spool to move the valve spool axially within the bore between a first position and a second position; a first electromagnetic coil being operably controlled between an energized state and a de- energized state.
Piehl teaches a spool valve comprising a first armature (46) positioned with respect to a valve spool (44) to move the valve spool (44) axially within a bore between a first position and a second position (see paragraph 0036); a first electromagnetic coil being operably controlled between an energized state and a de- energized state (see paragraph 0036).

Regarding claim 2, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the plurality of notches (21) is axially spaced from one another and include at least a first notch and a second notch (see Figure 1).
Regarding claim 3, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool (14, 20, 23) is held in the first position when the lockout pin (32) is located in the first notch (21), and the valve spool (14, 20, 23) is held in the second position when the lockout pin (32) is located in the second notch 21.
Regarding claim 4, Pingani as modified teaches the invention as essentially claimed, and the combination further teaches wherein the valve spool (14, 20, 23) is held in either the first or second position when the lockout pin (32) is located in one of the plurality of notches (21) regardless of whether the first electromagnetic coil (taught by Piehl) is in its energized state or de-energized state.
Regarding claim 5, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) is disposed within one of the plurality of notches (21) when the second electromagnetic coil (50) is de-energized (see paragraph 0030).
Regarding claim 6, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) is released from one of the plurality of notches (21) when the second electromagnetic coil (50) is energized (see paragraph 0030).

Regarding claim 8, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) moves in a substantially transverse direction and the valve spool (14, 20, 23) moves in a substantially longitudinal direction, the transverse direction being substantially perpendicular to the longitudinal direction (see Figure 1).
Regarding claim 9, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool (14, 20, 23) moves between the first position and second position only when the second electromagnetic coil (50) is energized (see paragraph 0030).
Regarding claim 10, Pingani discloses an electrohydraulic valve system, comprising: a valve body (13, 43, 45) forming a bore and a port (A); a valve spool (14, 20, 23) disposed within the bore, the valve spool (14, 20, 23) including at least a first land and a second land (see Figure 1); a first actuator (17) positioned with respect to the valve spool (14, 20, 23) to move the valve spool (14, 20, 23) axially within the bore between a first position and a second position (see paragraphs 0025 and 0026); a spring (26a) disposed within the bore, where the valve spool (14, 20, 23) is biased to its first position by the spring 26a (see paragraph 0029); and a lockout system (30, 31, 32, 40, 50) formed at least partially within the valve body (13, 43, 45), the lockout system (30, 31, 32, 40, 50) comprising a second armature (31, 32), a second electromagnetic coil (50), and a lockout spring (37), where the 15Taft Ref. No.: DEE05-40846 Deere Ref. No. P30977-US-ORD second electromagnetic coil (50) is operably controlled between an energized state and a de-energized independently of the first actuator 17 (see paragraph 0030); wherein, the second armature (31, 32) comprises a lockout pin (32) for releasably engaging in one of a plurality of notches (21) formed in the valve spool 14, 20, 23 (see paragraph 0030); wherein, the valve spool (14, 20, 23) is held in either the first position or the second position when the lockout pin (32) is disposed within one of the plurality of notches 21 (see paragraph 
Further regarding the limitation “for controlling a braking system of a work machine”, this limitation is being regarded as intended use. Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Furthermore, the limitation has not been given patentable weight because a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Pingani fails to disclose a first armature positioned with respect to the valve spool to move the valve spool axially within the bore between a first position and a second position; a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature.
Piehl teaches a spool valve comprising a first armature (46) positioned with respect to a valve spool (44) to move the valve spool (44) axially within a bore between a first position and a second position (see paragraph 0036); a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature 46 (see paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pingani to provide a first armature positioned with respect to the valve spool to move the valve spool axially within the bore between a first position and a second position; a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature. Doing so would allow the spool to be accurately controlled by a controller (see paragraph 0007), as recognized by Piehl.

Regarding claim 12, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool (14) is held in the first position when the lockout pin (32) is located in the first notch (21), and the valve spool (14) is held in the second position when the lockout pin (32) is located in the second notch 21.
Regarding claim 13, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool is held in either the first or second position when the lockout pin is located in one of the plurality of notches regardless of whether the first electromagnetic coil is in its energized state or de-energized state.
Regarding claim 14, Pingani as modified teaches the invention as essentially claimed, and the combination further teaches wherein the valve spool (14) is held in either the first or second position when the lockout pin (32) is located in one of the plurality of notches (21) regardless of whether the first electromagnetic coil (taught by Piehl) is in its energized state or de-energized state.
Regarding claim 15, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) is released from one of the plurality of notches (21) when the second electromagnetic coil (50) is energized (see paragraph 0030).
Regarding claim 16, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the second armature (30, 32) compresses the lockout spring (37) when the second electromagnetic coil (50) is energized (see paragraph 0030).
Regarding claim 17, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the lockout pin (32) moves in a substantially transverse direction and the valve spool .
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pingani et al. in view of Piehl in further view of Messersmith (U.S. Patent No. 6,428,117).
Regarding claim 18, Pingani discloses an electrohydraulic control system, comprising: a source (P) of hydraulic fluid (see paragraph 0025); a cylinder (114) configured for moving between an engaged and disengaged position; a valve body (13, 43, 45)  forming a bore and a port (A), the port (A) being fluidly coupled to the bore and the cylinder 114 (see paragraph 0025); a valve spool (14, 20, 23) disposed within the bore and in fluid communication with the port A; a spring (26a) disposed within the bore, where the valve spool (14, 20, 23) is biased to its first position by the spring 26a (see paragraph 0029); and a lockout system (30, 31, 32, 40, 50) formed at least partially within the valve body (13, 43, 45), the lockout system (30, 31, 32, 40, 50) comprising a second armature (31, 32), a second electromagnetic coil (50), and a lockout spring (37), where the second electromagnetic coil (50) is operably controlled between an energized state and a de-energized independently of the first actuator 17 (see paragraph 0030); wherein, the second armature (31, 32) comprises a lockout pin (32) for releasably engaging in one of a plurality of notches (21) formed in the valve spool 14, 20, 23 (see paragraph 0030); wherein, the valve spool (14, 20, 23) is held in either the first position or the second position when the lockout pin (32) is disposed within one of the plurality of notches 21 (see paragraph 0030); further wherein, the valve spool (14, 20, 23) is released from the first position or second position only when the second electromagnetic coil (50) is energized (see paragraph 0030).
Pingani fails to disclose for controlling a braking system of a work machine; a brake actuator configured for moving between an engaged and disengaged position; a controller; a first armature positioned with respect to the valve spool to move the valve spool axially within the bore between a first position and a second position; a first electromagnetic coil being operably controlled between an 
Messersmith teaches a valve system for controlling a braking system of a work machine (see abstract); a brake actuator configured for moving between an engaged and disengaged position (see abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pingani to provide controlling a braking system of a work machine; a brake actuator configured for moving between an engaged and disengaged position, as taught by Messersmith. Doing so would provide an alternative known use for solenoid valves. 
The combination fails to teach a controller; a first armature positioned with respect to the valve spool to move the valve spool axially within the bore between a first position and a second position; a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature.
Piehl teaches a spool valve comprising a controller (see paragraph 0007); a first armature (46) positioned with respect to a valve spool (44) to move the valve spool (44) axially within a bore between a first position and a second position (see paragraph 0036); a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature 46 (see paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Pingani to provide a first armature positioned with respect to the valve spool to move the valve spool axially within the bore between a first position and a second position; a first electromagnetic coil being operably controlled between an energized state and a de- energized state, the first electromagnetic coil at least partially surrounding the first armature. Doing so would allow the spool to be accurately controlled by a controller (see paragraph 0007), as recognized by Piehl.

Regarding claim 20, Pingani as modified teaches the invention as essentially claimed, and further teaches wherein the valve spool (14) is held in either the first or second position when the lockout pin (32) is located in one of the plurality of notches (21) regardless of whether the first electromagnetic coil (taught by Piehl) is in its energized state or de-energized state; wherein the lockout pin (32) is disposed within one of the plurality of notches (21) when the second electromagnetic coil (50) is de-energized (see paragraph 0030); wherein the lockout pin (32) is released from one of the plurality of notches (21) when the second electromagnetic coil (50) is energized (see paragraph 0030).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 2612276 discloses solenoid actuated valve which has a solenoid lockout system; Becker et al. (U.S. 2020/0096017) discloses a valve comprising a solenoid lockout system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753